REISSUE OFFICE ACTION

Pre-AIA  – First to Invent
The present application is being examined under the pre-AIA  first to invent provisions.  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions because this application has not contained at any time a claim to a claimed invention having an effective filing date on or after March 16, 2013 due to the filing date of US Patent No. 9,108,088, the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012, i.e., the current provisions of 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73.

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,108,088 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Decision on Protest
	On October 14, 2020, a third party (hereinafter “Protester”) filed a “Protest Under 37 C.F.R. § 1.291” (hereinafter “Protest”) in the instant reissue application (i.e., serial no. 16/986,103 attempting to reissue U.S. Patent No. 9,108,088 (hereinafter “the ʼ088 Patent”)).  As background, Protester asserts that Reissue Applicant is owner of two families of patents.  Protest, p. 2.  A first family (hereinafter “Solheim Family”)1 of the two patent families includes inventor John A. Solheim and relates to “grooves for iron-type club heads” (emphases added).  Id.  A second family (hereinafter “Non-Solheim Family”)2 of the two patent families does not include inventor John A. Solheim, relates to “grooves of golf club heads” (emphases added), and includes the ʼ088 Patent attempting to be reissued by the instant reissue application.  Id.  	
	Protester fashions the question presented in the instant Reissue Application “as whether [Reissue] Applicant’s prior decision [during the prosecution of the underlying application that became the ʼ088 Patent] not to identify Mr. Solheim as an inventor in the non-Solheim Family, as well as its decision not to claim priority to the Solheim Family, can somehow be considered unintentional error.” Id.  Protester asserts that Reissue Applicant set forth the purported reissue “error” as “failure to appreciate that the Non-Id.  Protester alleges that Reissue “Applicant consciously considered both the identity of the inventors and whether to claim priority to an earlier patent family before filing the application that resulted in the ʼ088 Patent.”  Protest, p. 1.  Accordingly, Protester argues that Reissue Applicant has not satisfied the burden to demonstrate an unintentional error in the instant reissue application with respect to both the inventorship and priority issues.  Protest, pp. 1-2.
	More specifically, Protester asserts the record makes clear that during the prosecution of the underlying application which became the ʼ088 Patent, Reissue Applicant considered both the inventorship and priority issues before the ʼ088 Patent  was filed and “made an affirmative decision to proceed as it did.”  Protest, p. 2.  Therefore, Protester argues that the instant Reissue Application attempting to correct inventorship (i.e., adding inventor Solheim) and priority (i.e., claiming benefit of the Solheim Family of patents) is improper for following three reasons:  
	[f]irst, during the relevant time period, the same outside counsel prosecuted both the Solheim and Non-Solheim Patent Families, showing his direct knowledge of the content and inventors in each Family, and he was thus well aware of the common disclosure issue[;] 
	[s]econd, current in-house counsel, Mr. Jenny, did, in fact, have knowledge of the material content of both patent families when he assumed responsibility for their prosecution and maintenance[; and]
	[t]hird, Mr. Solheim’s contribution of known prior art is insufficient to establish him as a co-inventor given the Applicant’s assertions in the underlying litigation regarding the state of the prior art.

Protest, pp. 2-3.


	On January 26, 2021, Reissue Applicant responded to the Examiner’s January 21, 2021 Miscellaneous Office communication and commented on the October 14, 2020 Protest in “APPLICANT’S COMMENTS TO PROTEST UNDER 37 C.F.R. § 1.291(a) and OFFICE COMMUNICATION” (hereinafter “Comments”).  
	Protester’s three above-mentioned contentions, Reissue Applicant’s comments with respect to Protester’s contentions, and the Examiner’s determinations are discussed below.
I.  ISSUES WITH RESPECT TO OUTSIDE PATENT COUNSEL MIRSAFIAN
	Protester contends that from 2011 to 2014 outside patent counsel Mirsafian “prepared, filed and prosecuted applications in the Solheim Family [of patents],” and thus, Mirsafian was “invariably aware of the content and inventorship in the Solheim Family [of patents].”  Protest, p. 3.  Protester also contends that, during this same time period, Mirsafian was preparing applications that lead to the Non-Solheim Family of patents including two applications filed in September of 2012.  Id.  Protester notes that, in the two September 2012 applications of the Non-Solheim Family of patents, Mirsafian included common figures from the Solheim Family of patents and an incorporation by 
	Reissue Applicant opines “[t]he entire premise of the Protest is the unsupported allegation that ‘Applicant consciously considered both the identity of the inventors and whether to claim priority to an earlier patent family before filing the application that resulted in the ʼ[088] Patent,’” and “[t]here is absolutely no evidence of any such alleged conscious decisions.”  Comments, p. 2.  Reissue Applicant notes there is no evidence to support Protester’s conclusion that the same outside counsel, Mirsafian, prosecuted both Solheim and Non-Solheim families of applications because “the applications and prosecution histories are silent as to who ‘prepared’ the applications.”  Comments, p. 2. Indeed, Reissue Applicant argues that “even if there was a commonality of prosecution counsel, it would not rebut the fact that the mistake in not claiming priority was unintentional.”  Id. 
	The Examiner finds Protester’s arguments unpersuasive and agrees with Reissue Applicant’s comments.  Whether or not outside counsel Mirsafian prepared and/or prosecuted patent applications in both the Solheim Family and Non-Solheim Family does not necessarily prove any conscious decisions on inventorship and priority which would now preclude a reissue application due to unintentionality.  The Examiner 3
	Protester notes that Mirsafian added inventor Wang to the September 27, 2012 application and did not include inventor Solheim.  Protest, p. 4.  Protester alleges that Mirsafian’s actions show an investigation into inventorship which must lead to the conclusion that Reissue Applicant cannot now add inventor Solheim as unintentional error.  Id.  Protester then relies on attorney argument that the record makes clear the Reissue Applicant’s actions with respect to inventorship and priority were conscious decisions and thereby are not reissuable errors as not unintentional.  Comments, pp. 4-5.  To support that Reissue Applicant’s actions were not unintentional, Protester relies on the case law of In re Weiler, 790 F2.d 1576 (Fed. Cir. 1986) and In re Serenkin, 479 F.3d 1359 (Fed. Cir. 2007).  Protest, pp. 1-2.
 	Reissue Applicant argues that there is no factual support for the contention that Mr. Mirsafian investigated whether Mr. Solheim was a co-inventor.  Comments, p. 3.  More particularly, Reissue Applicant further argues that the addition of Mr. Wang in the Non-Solheim Family patent applications only establishes that Mr. Wang was identified as a co-inventor and does nothing to link any determination to Mr. Solheim.  Id.  In addition, Reissue Applicant also argues that the cited case law of Weiler and Serenkin is inapposite to the facts of the present reissue application.  Comments, pp.3-5.  Reissue Applicant indicates that Weiler “has nothing to do with inadvertently failing to claim priority or name a co-inventor.”  Comment, p. 4.  Rather, Reissue Applicant Weiler has to do with the fact that “applicant’s ‘failure to timely file a divisional application including non-elected claims is a deliberate act and not error in the prosecution of the original application.’”  Comment, p.5.  Reissue Applicant alleges that Weiler’s facts are diametrically different from the facts of the instant reissue application where “Applicants made the inadvertent and unintentional mistake of failing to claim priority and name a co-inventor.”  Id.  As to Serenkin, Reissue Applicant notes that there “an applicant knowingly, intentionally, and expressly chose to surrender a claim of priority.”  Comments, p. 3.  Reissue Applicant indicates that “the Federal Circuit distinguished In re Serenkin from cases and situations like [the instant reissue application], where an attorney or applicant through inadvertence, accident, or mistake, failed to claim priority.” Comments, p.4.
	The Examiner does not agree with Protester’s arguments concerning the addition of inventor Wang.  The addition of inventor Wang in the Non-Solheim Family of patents is not absolute proof that Reissue Applicant investigated inventorship and made a conscious, intentional decision to not add inventor Solheim.  The Examiner is persuaded by Reissue Applicant’s comments that the inventorship and priority errors were inadvertent and are appropriately being corrected in the instant Reissue Application.  Protester’s contentions appear to be unsupported attorney argument.
II.  ISSUES WITH RESPECT TO IN-HOUSE PATENT COUNSEL JENNY 
	Protester’s contends that “current in-house counsel, Mr. Jenny, did, in fact, have knowledge of the material content of both patent families when he assumed responsibility for their prosecution and maintenance.”  Protest, p. 3.  Protester argues Applicant’s assertion that “current in house counsel, Mr. Jenny ‘was not provided with 
	Reissue Applicant argues that Paul Jenny did not take over management of these cases for over three years after the filing of the Non-Solheim family applications.  Comments, p. 3.  Reissue Applicant also argues that the incorporation by reference of the Solheim Patent serves to verify the unintentional error of failing to name Solheim as a co-inventor.  Id.  Further, Reissue Applicant notes in house counsel Jenny stands by his representation regarding the reissue that he did not recognize that the Non-Solheim Family incorporated a material portion of the Solheim Patent and that a mistake was made to not claim priority to that patent in the Non-Solheim Family.  Comments, p. 5.  Reissue Applicant provides seven points of rebuttual arguments with respect to in house counsel Jenny:
(1) in house counsel Jenny did not file or prosecute the Solheim Patent, did not file the Non-Solheim Patent, and took over management responsibility for the cases later in time;
(2) in house counsel Jenny did not conclude, and had no reason to conclude, that the attorney(s) who filed the respective applications made an error in not claiming priority
or naming Mr. Solheim as a co-inventor;
(3) in house counsel Jenney appropriately assumed that the attorneys’ who initially prepared and prosecuted the 
(4) the citation of a reference in an IDS does not reflect or require a detailed comparison of specifications and figures to assess whether a mistake was made in claiming priority, is not a common practice, is not something in house counsel Jenny performed in connection with the subject applications, and is not something in house counsel Jenny performs in the ordinary course of his practice;
(5) contrary to Protestor’s argument, the figures it relies upon that were reproduced in the Response to Office Action (then Figures 54 & 55) are not common to both patents — and are only in the [Non-Solheim] Family (see Protest, Exhibit I);
(6) the few other figures identified in the text of the Response (then Figures 2-9) were referenced to explain that the Solheim Patent was directed to varying widths of grooves and not an increase in depth portion lengths, as such figures only showed “cross-sectional shapes” and not an increase in depth portion lengths (see Protest, Exhibit I);
(7) had in house counsel Jenny appreciated that an error had occurred at the time, the easiest way for the undersigned to have overcome the rejection would have been to simply claim priority, but in house counsel Jenny did not do so because he did not realize at that time that an error had been made.

Comments, p. 6.

	The Examiner finds Reissue Applicant’s comments persuasive.  None of the actions of in house counsel Jenny appear to suggest that in house counsel Jenny “knew that an error had occurred and made a conscious decision not to address the mistake.”  See Id.  Protester has not provided evidence that the failure to name Solheim as an inventor and to claim priority to the Solheim Family of patents was anything other than an inadvertent, unintentional error that is correctable by reissue.
III.  ISSUES WITH RESPECT TO WHETHER SOLHEIM IS AN INVENTOR 
	Protester notes Reissue Applicant’s declaration of in-house counsel Jenny “uncovered that Mr. Solheim ‘conceived of the concept of varying width grooves in irons and putters as disclosed and claimed in the Solheim and [Non-Solheim] Families.’”  ‘Stevenson Putters’ that employ varying width grooves.’”  Id.  Protester further notes Reissue “Applicant has asserted in the underlying litigation that Solheim’s contribution to the claimed subject matter is nothing more than known prior art,” and “the law is clear that ‘[a] contribution of information in the prior art cannot give rise to joint inventorship because it is not a contribution to conception.’”  Id.  Accordingly, Protester argues that “Solheim’s ‘conception’ of varying width grooves in golf clubs does not give rise to co-inventor status given . . . that this same subject matter was invented several years prior.”  Id.
	Reissue Applicant notes Protester contends “despite the fact that fifteen (15) of the inventive figures and concepts in the Solheim Patent were copied into the [Non-Solheim] Patent Family, John A. Solheim somehow cannot be a co-inventor of the [Non-Solheim] Family.”  Comments, p. 6.  Reissue Applicant opines that “Protester’s sole basis for its argument is that other prior art, namely Stevenson Putters, teach varying width groove and, as such, Mr. Solheim cannot be a co-inventor.”  Comments, pp. 6-7.  However, Reissue Applicant argues that the Solheim Family of Patents consists of three issued patents that are presumed valid and “encompass a host of patentable subject matter as depicted and claimed in the numerous groove designed exhibited and claimed in the patent.  Comments, p. 7.  Finally, as to the comments concerning prior art, Reissue Applicant notes in house counsel Jenny correctly points out that, while the prior art Stevenson Putters may teach varying groove widths, the Solheim patent additionally teaches (and claims) concepts beyond variable width grooves. 

EXAMINER’S DETERMINATION:
In response to the Protest and Reissue Applicant’s Comments, after a thorough review of both sets of arguments and the relevant case law citations, it is the Examiner’s determination the facts asserted by Protester in the October 14, 2020 Protest do not necessarily demonstrate that Reissue Applicant’s failure to name inventor Solheim and delay in claiming priority was an intentional act by Reissue Applicant.  Thus, the effective filing date of the Solheim ‘505 Patent is August 7, 2008 (i.e., the date of the earliest filed provisional application, namely, 61/087,158).
As to the matter of prior art and Solhiem, it is noted that the Solheim patent is not the subject of this reissue, nor of a current reexamination.  As such, this point is moot. However, to that end, it is noted that the claimed subject matter in Solheim does not merely claim the genus of “varying width grooves,” but rather the species wherein grooves vary in two different areas.  For example, Claim 1 calls for:  “wherein the variable depth comprises a first depth associated with a first depth portion and a second depth associated with a second depth portion, the first depth being greater than the second depth, the first depth portion extending from a location between the first end and the center to a location between the second end and the center, the second depth portions having same depths and extending between the first end and the first depth portion and extending between the second end and the first depth portion, wherein a greatest depth of the at least one groove is between the first end and the second end and is at least partly offset relative to a center of the length, wherein first depth portion has the same depth as the greatest depth, wherein the depths of the second depth portions are less than the greatest depth, and wherein the first depth portion extends less than half of the length of the at least one groove.”  
Similarly, Claim 11 calls for: “wherein at least a portion of a bottom surface of the groove between the heel end and the center is convex relative to the club face and faces away from the heel end and faces generally toward the toe end, or wherein at least a portion of the bottom surface of the groove between the toe end and the center is convex relative to the club face and faces away from the toe end and faces generally toward the heel end.”  
Thus, it can be readily seen that the claims are much more specific as to the groove variability than to merely require any variability as the arguments imply.  This argument by Protester is not persuasive.

Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current 
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
The reissue declaration, in the error statement, incorrectly identifies the parent application as US Application Serial No. 13/628,658, when in actuality the number is 13/628,685. 
A replacement reissue oath/declaration should be submitted with the noted defect(s) in the reissue oath/declaration.  
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required.  However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  See 37 CFR 1.175(d).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by 
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Consent of Assignee
Applicant’s statement of assignee consent filed 8/5/21 has been accepted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 7, 8, 10, 11 and 14-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent No. 7,568,983 to Gilbert.
As to Claim 1, Gilbert teaches a golf club head 1 comprising:
a club face 11 defined by a toe end 16, a heel end 15, a top rail 14 and a sole 13; and
a plurality of grooves 12 disposed on the club face between the
top rail and the sole, each groove extending between the toe end and the heel end (see Fig. 1);
wherein depths of the grooves vary in a direction extending between the top rail and the sole (see Figure 6):
 “ (t)he first portion 121 is shallow, preferably having a depth D.sub.1 of less than 0.005 inch, with 0.001 to 0.003 inch being more preferred. The first portions of the illustrated embodiments of FIGS. 6-9 are similar, but extending to varying depths D.sub.1. The embodiment illustrated in FIG. 6 has the shallowest depth D.sub.1, and the embodiment illustrated in FIG. 7 has the deepest depth D.sub.1.
The groove 12 includes a second portion 122 adjacent to the first portion 121. This portion 122 preferably has substantially parallel walls that are substantially perpendicular to the face 11, "substantially" herein meaning the walls may be angled at an angle A.sub.2 of up to about 20.degree.. Preferably, the walls defining the second portion 122 are spaced as far apart as possible to maximize the volume of the groove 12. A preferred range of widths W.sub.2, W.sub.3 is about 0.033 to 0.027 inch. In relative terms, the maximum width W.sub.2 of the second portion 122 preferably may be from about 80% to 98% of the maximum groove width W.sub.1. Preferably, the width W.sub.3 at a bottom portion of the second portion 122 is at least about 80% of the width W.sub.2 at a top portion of the second portion 122. A preferred range of depths D.sub.2 is between about 0.005 and 0.008 inch. In some preferred embodiments, the second section depth D.sub.2 is at least half the overall groove depth D. The overall groove depth D preferably is between about 0.0175 and 0.0225 inch, more preferably about 0.02 inch.
The groove 12 includes a third portion 123 adjacent to the second portion 122. This portion 123 has a V-shape, having an angle A3 of about 45.degree.. Thus, the width of the third portion 123 decreases from the top portion thereof (nearest the face 11) to the bottom portion thereof. Preferably, the width at the bottom of the third portion is less than about half of the width of the top portion. In some preferred embodiments , the depth D3 of this third section 123 may be from about 0.012 to 0.015 inch. The depth D3 of this third section 123 preferably is at least twice the depth D2 of the second portion 122. In some preferred embodiments, the third portion 123 has a depth D3 that is about 60% to 75% of the overall groove depth D.
The groove 12 includes a fourth portion 124 adjacent to the third portion 123. This portion 124 is radiused to join the walls of the third section 123. A preferred radius R.sub.4 is less than 0.012 inch.” Column 6 line 50 to column 7 line 23.  
Note that one side in figure 6 is towards the sole and the other towards the top rail, thus the grooves vary in depth from top to sole; Gilbert further teaches that the depths of the grooves vary in a direction extending between the heel end and the toe end in Figures 2 and 3, wherein the radiused ends give rise to a depth variance on the outside edges of the grooves;
wherein a deepest portion of at least one groove is defined by a generally planar bottom surface portion of the groove (see Figure 5). 
As to Claim 2, Gilbert teaches that depths of the grooves increase in a direction from the sole to the top rail in Figs. 5 and 6, note in particular the sloped portion 123 in Fig 6.
As to Claim 3, Gilbert teaches that depths of the grooves increase in a direction from the top rail to the sole in Fig. 6, note in particular the sloped portion opposite the sloped portion 123, i.e. the right side in the figure.

As to Claim 7, Gilbert teaches that an insert, i.e. a separate face portion can be attached to the club face, wherein the grooves are located on the face portion at column 3, lines 38-45.
As to Claim 8, Gilbert teaches a golf club head comprising:
a club face defined by a toe end, a heel end, a top rail and a sole (see above);
a plurality of grooves disposed on the club face, each groove having a heel portion proximate to the heel end and extending toward the toe end, a toe portion proximate to the toe end and extending toward the heel end (Figs. 1 and 2),
and a center portion, extending between the heel portion and the toe portion and including a deepest part, of the groove, a change in depth of each groove between the center portion and the heel portion being greater than a change in depth of the groove along the center portion, and a change in depth of each groove between the center portion and the toe portion being greater than a change in depth of the groove along the center portion (See Figure 2, wherein the radiused ends constitute the claimed change in depth areas; and
wherein at least one of lengths or depths of the center portions of the plurality of grooves vary between the top rail and the sole, as can be seen in Figure 1, the lengths of the grooves vary in Gilbert, thus, given that the outer ends of the groove constitute the changing depth portions of the toe and heel, the remainder would constitute the th grove down in Figure 1 would have a varying length center portion;
wherein a deepest portion of at least one groove is defined by a generally planar bottom surface portion of the groove (Fig. 6 at 124 or Figure 4).
As to Claim 10, Gilbert teaches that at least one of the lengths or the depths of the center portions increase in a direction from the top rail to the sole, see Figure 1 and the discussion above for Claim 8.
As to Claim 11, Gilbert teaches at least one of a cross sectional shape of the grooves taken from a section extending from the top rail to the sole or a cross sectional shape of the grooves taken from a section extending from the heel end to the toe end varies between the top rail and the sole.  See figure 6 wherein the cross sectional shape of the grooves varies from top to sole.
As to Claim 14, Gilbert teaches that an insert, i.e. a separate face portion can be attached to the club face, wherein the grooves are located on the face portion at column 3, lines 38-45.
As to Claim 15, Gilbert teaches a method of manufacturing a golf club head, the method comprising:
forming a club face defined by a toe end, a heel end, a top rail and a sole;
forming a plurality of grooves on the club face between the top rail and the sole such that each groove extends between the toe end and the heel end and depths of the
grooves vary in a direction extending between the top rail and the sole and in a direction extending between the heel end and the toe end; and

As to Claim 16, Gilbert teaches that the forming of the plurality of grooves on the club face comprises forming the plurality of grooves such that depths of the grooves increase in a direction from the sole to the top rail.  See the discussion of Claim 2 above.
As to Claim 17, Gilbert teaches that the forming of the plurality of grooves on the club face comprises forming the plurality of grooves such that depths of the grooves increase in a direction from the top rail to the sole.  See the discussion of Claim 3 above.
As to Claim 18, Gilbert teaches that the forming of the plurality of grooves on the club face comprises forming the plurality of grooves such that at least one of a cross sectional configuration of the grooves taken from a section extending from the top rail to the sole or a cross sectional configuration of the grooves taken from a section extending from the heel end to the toe end varies between the top rail and the sole.  See the discussion of Claim 4 above.

Claims 1-4, 8-11 and 15-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent No. 7,285,057 to Mann, Jr. et al.
As to Claim 1, Mann, Jr. et al. teach a golf club head Fig. 1 comprising:
a club face 16 defined by a toe end 4, a heel end 15, a top rail 6 and a sole 8; and
a plurality of grooves 14 disposed on the club face between the

wherein depths of the grooves vary in a direction extending between the top rail and the sole:
“A club configuration selected from the group consisting of 8, 9, pitching wedge, gap wedge and sand wedge is optimized in the club set when it has an increased groove volume such as a "U" configuration. The "U" configuration may have a substantially flat groove bottom that can either be parallel to the club face or offset at any angle so that the groove depth changes from the top edge to the bottom edge (angled to club face) or side to side so that the center of the club face has a greater depth (5% to 200% deeper, preferably at least 50%+/-15% deeper) than the groove at the edges (formed by an arc or angle).”; 
Mann, Jr. et al. further teach that the depths of the grooves vary in a direction extending between the heel end and the toe end e.g. Fig. 5 at column 5 lines 22-60:  
“FIG. 5 shows a groove cross-section with a reduced center depth 40 to decrease groove volume. While this may be a "V" groove as displayed in FIG. 3A, the groove can also have a reduced width 28 or reduced depth 30 (5% to 50% respectively) in the center of the club face compared to the outer groove portion 38 of the club face. The groove edge depth 42 is optionally deeper than center groove depth 40. The reduced depth in the center further decreases spin imparted to the ball when struck and increases a flyer condition from having a reduced groove volume.
FIG. 6 shows a top view of a reduced volume groove having a reduced width in the center. This may be combined with a reduced depth also in the center 40. This allows for reduced volume in the groove in the center. The groove edge width 44 is wider than the center groove width 46. The reduced width in the center further decreases spin imparted to the ball when struck and increases a flyer condition from having a reduced groove volume.”
wherein a deepest portion of at least one groove is defined by a generally planar bottom surface portion of the groove (see Figure 7A). 
As to Claim 2, Mann, Jr. et al. teach that depths of the grooves increase in a direction from the sole to the top rail at column 2 lines 38-50:
“The increased volume grooves can be spaced equally apart with identical dimensions or the spacing can be unevenly spaced (5% to 50% closer in center) and has either increased depth or width (5% to 50% respectively) in the center compared to the outer portion of the club face, or alternatively, both increased width and increased depth (5% to 50% more respectively). Also, this may be used in conjunction with modified spacing in the center, compared to grooves at the outer portion of the club face, thus optimizing the focal point of the club face for ball impact, with a goal of increasing spin and reducing flyer conditions and increasing spin, both of which are achieved by having greater groove volume in the center portion of the club face.”
Note that when the depths are greater in the center as compared to the sole and toe, the grooves increase in depth from the sole to the top rail, albeit not the entire way.

“A club configuration selected from the group consisting of 8, 9, pitching wedge, gap wedge and sand wedge is optimized in the club set when it has an increased groove volume such as a "U" configuration. The "U" configuration may have a substantially flat groove bottom that can either be parallel to the club face or offset at any angle so that the groove depth changes from the top edge to the bottom edge (angled to club face) or side to side so that the center of the club face has a greater depth (5% to 200% deeper, preferably at least 50%+/-15% deeper) than the groove at the edges (formed by an arc or angle). The "U" groove configuration has a centerline spacing of about 0.05 to about 0.300 inches between at least one additional U groove configuration which can vary.”
As to Claim 4, Mann, Jr. et al. teach that a cross sectional configuration of the grooves taken from a section extending from the top rail to the sole varies between the top rail and the sole per Figure 7A.
As to Claim 8, Mann, Jr. et al. teach a golf club head comprising:
a club face defined by a toe end, a heel end, a top rail and a sole (see above);
a plurality of grooves disposed on the club face, each groove having a heel portion proximate to the heel end and extending toward the toe end, a toe portion proximate to the toe end and extending toward the heel end (Fig. 1),
and a center portion, extending between the heel portion and the toe portion and including a deepest part, of the groove, a change in depth of each groove between the center portion and the heel portion being greater than a change in depth of the groove 
wherein at least one of lengths or depths of the center portions of the plurality of grooves vary between the top rail and the sole in column 2, lines 24-36:
“A club configuration selected from the group consisting of 8, 9, pitching wedge, gap wedge and sand wedge is optimized in the club set when it has an increased groove volume such as a "U" configuration. The "U" configuration may have a substantially flat groove bottom that can either be parallel to the club face or offset at any angle so that the groove depth changes from the top edge to the bottom edge (angled to club face) or side to side so that the center of the club face has a greater depth (5% to 200% deeper, preferably at least 50%+/-15% deeper) than the groove at the edges (formed by an arc or angle). The "U" groove configuration has a centerline spacing of about 0.05 to about 0.300 inches between at least one additional U groove configuration which can vary”;
wherein a deepest portion of at least one groove is defined by a generally planar bottom surface portion of the groove (Fig. 6 at 46), wherein “generally planar” is broad enough to encompass the greatly reduced curvature in the center portion;
As to Claim 9, Mann, Jr. et al. teach that at least one of the lengths or the depths of the center portions increase in a direction from the top rail to the sole, see the discussion above for Claim 2.

As to Claim 11, Mann, Jr. et al. teach at least one of a cross sectional shape of the grooves taken from a section extending from the top rail to the sole or a cross sectional shape of the grooves taken from a section extending from the heel end to the toe end varies between the top rail and the sole.  See Figure 6 wherein the cross sectional shape of the grooves varies heel to toe and Figure 7, which grooves vary from top to sole.
As to Claim 15, Mann, Jr. et al. teach a method of manufacturing a golf club head, the method comprising:
forming a club face defined by a toe end, a heel end, a top rail and a sole;
forming a plurality of grooves on the club face between the top rail and the sole such that each groove extends between the toe end and the heel end and depths of the
grooves vary in a direction extending between the top rail and the sole and in a direction extending between the heel end and the toe end; and
forming the plurality of grooves such that a deepest portion of at least one groove is defined by a generally planar bottom surface portion of the groove.  See the discussion of Claim 1 above, Mann, Jr. et al. inherently adopt the claimed method.
As to Claim 16, Mann, Jr. et al. teach that the forming of the plurality of grooves on the club face comprises forming the plurality of grooves such that depths of the grooves increase in a direction from the sole to the top rail.  See the discussion of Claim 2 above.

As to Claim 18, Mann, Jr. et al. teach that the forming of the plurality of grooves on the club face comprises forming the plurality of grooves such that at least one of a cross sectional configuration of the grooves taken from a section extending from the top rail to the sole or a cross sectional configuration of the grooves taken from a section extending from the heel end to the toe end varies between the top rail and the sole.  See the discussion of Claim 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 5, 6, 12, 13, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent No. 7,568,983 to Gilbert, as applied to Claims 1, 8 and 15 above, in view of US Patent Application Publication 2008/0242442 to Gilbert et al. and US 5,688,186 to Michaels et al. 
As to Claims 5/12/19, 6/13/20 and 19, Gilbert fails to teach that the grooves (e.g. 32) located between a generally center portion (e.g. 30) of the club face and the sole have a greater depth than the grooves (e.g. 30) located between the center portion and 
2008/0242442 teaches it was known that depth of grooves can be varied among individual grooves as well as from top to sole and sole to top.   For example at [0049]:  “While each of the grooves 50, 51, 52 in this illustrated example have the same width at the face 11 and the same depth, these values could of course be varied among the individual grooves.” (Emphasis added.)
Further at [0053]:  “Rather than being provided in sets of identical grooves, each individual groove may have a unique cross-sectional area. More than one of a particular type of groove--V-grooves, for example--may be provided, but with varying cross-sectional area. One way of accomplishing this is by changing the groove width at the striking face and/or the groove depth among the different grooves.”  (Emphasis added.)
Lastly, at [0055]:  “While the discussion herein has focused on biasing the groove volume toward the top of the club head, one could of course follow the teachings herein and provide different groove volume concentrations. One such alternate design includes biasing the groove volume toward the bottom of the club head. The launch angle of a golf shot tends to increase the higher the ball is struck on the club face, so this bottom-biased groove volume design may be preferred for mid- and long-irons. These clubs are not typically used for relatively short shots from the rough, when maintaining or maximizing spin is a primary concern. Rather, higher face contact point shots with these clubs more typically result from golfer error than course conditions. Thus, to help minimize distance lost resulting from the higher launch angle, a lower spin may be preferred. For such a top biased groove configuration, the club head would be oriented with the sole toward the right side of the page and the top line toward the left side of the page for FIGS. 15 and 16. Another alternate design includes changing the groove cross-sectional area as a function of distance from the club head center of gravity. The groove overlying or closest to the club head center of gravity could have the smallest cross-sectional area with cross-sectional areas of adjacent grooves getting progressively larger. The rate of increase in cross-sectional area could be the same when progressing toward the top line as when progressing toward the sole, or the rates could be different. Alternatively, the groove overlying or closest to the club head center of gravity could have the greatest cross-sectional area with the other grooves being smaller.”
Similarly, Michaels et al. teaches varying the groove depth to have deeper at the sole, e.g. Figures 1 and 4 as well as from center to both top and sole, e.g. Figures 3 and 6.  Importantly, Michaels et al. states that the depth changes from region to region “may be gradual” instead of in discrete steps.
Given these combined teachings it would have been obvious to those having ordinary skill in the art before the invention was made to have altered groove depth from top to sole, sole to top or from center to either of the top or the sole in Gilbert in order to adopt the explicit benefits of maximizing distance on off-center shots and maximizing spin per Gilbert et al. at [0055].

Claim 5, 6, 12, 13, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent No. 7,285,057 to Mann, Jr. et al, as applied to Claims 1, 8 and 15 above, in view of US Patent Application Publication 2008/0242442 to Gilbert et al. and US 5,688,186 to Michaels et al.
As to Claims 5/12/19, 6/13/20, Mann et al. fail to teach that the grooves located between a generally center portion of the club face and the sole have a greater depth than the grooves located between the center portion and the top rail; and that that the grooves located between a generally center portion of the club face and the top rail have a greater depth than the grooves between the center portion and the sole in Figure 5.
2008/0242442 teaches it was known that depth of grooves can be varied among individual grooves as well as from top to sole and sole to top.   For example at [0049]:  “While each of the grooves 50, 51, 52 in this illustrated example have the same width at the face 11 and the same depth, these values could of course be varied among the individual grooves.” (Emphasis added.)
Further at [0053]:  “Rather than being provided in sets of identical grooves, each individual groove may have a unique cross-sectional area. More than one of a particular type of groove--V-grooves, for example--may be provided, but with varying cross-sectional area. One way of accomplishing this is by changing the groove width at the striking face and/or the groove depth among the different grooves.”  (Emphasis added.)
Lastly, at [0055]:  “While the discussion herein has focused on biasing the groove volume toward the top of the club head, one could of course follow the teachings herein and provide different groove volume concentrations. One such alternate design includes biasing the groove volume toward the bottom of the club head. The launch angle of a golf shot tends to increase the higher the ball is struck on the club face, so this bottom-biased groove volume design may be preferred for mid- and long-irons. These clubs are not typically used for relatively short shots from the rough, when maintaining or maximizing spin is a primary concern. Rather, higher face contact point shots with these clubs more typically result from golfer error than course conditions. Thus, to help minimize distance lost resulting from the higher launch angle, a lower spin may be preferred. For such a top biased groove configuration, the club head would be oriented with the sole toward the right side of the page and the top line toward the left side of the page for FIGS. 15 and 16. Another alternate design includes changing the groove cross-sectional area as a function of distance from the club head center of gravity. The groove overlying or closest to the club head center of gravity could have the smallest cross-sectional area with cross-sectional areas of adjacent grooves getting progressively larger. The rate of increase in cross-sectional area could be the same when progressing toward the top line as when progressing toward the sole, or the rates could be different. Alternatively, the groove overlying or closest to the club head center of gravity could have the greatest cross-sectional area with the other grooves being smaller.”
Similarly, Michaels et al. teaches varying the groove depth to have deeper at the sole, e.g. Figures 1 and 4 as well as from center to both top and sole, e.g. Figures 3 and 6.  Importantly, Michaels et al. states that the depth changes from region to region “may be gradual” instead of in discrete steps.


Claim 7, 14 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent No. 7,285,057 to Mann, Jr. et al., as applied to Claims 1, 8 and 15 above, in view of US 2008/0125241 to Tateno et al. 
Mann, Jr. et al. fail to teach a separate face for the grooves. Tateno et al. teach an insert 10 with grooves in a putter head in the same field of endeavor in Figure 7 and at [0086]-[0096].  It would have been obvious to those having ordinary skill in the art at the time of the invention to have modified Mann, Jr. et al. to include such a separate face as a mere substation of known structures for placing grooves on a golf club head.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2020 has been considered by the Examiner.  

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications 

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:

b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 


The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2005/0209020 to Burrows teaches varying groove depth from top to sole of vice versa in Figures 4 and 5.  
JP 2000/176058 teaches varying groove depth from top to sole.
WO 0074799 and US 5,785,610 teach angular grooves.
US 2008/0125242, US 2010/0261254 and US 2010/0029401 teach two different groove depths.
US 2008/0125241 teaches a putter with grooves on an insert.
JP 2007-301017 teaches grooves of two depths, the verticals being different than the horizontals.
JP 2000-225217 teaches varying groove depths from the top to the sole of the club, only not on the club face but on a portion of the club below the club face (insert).
CA 2196025 teaches V-shaped grooves.

US 7,862,450 to Gilbert et al. as teachings similar to Gilbert above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


 Conferees:  /BMF/ and /GAS/
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Solheim Family includes U.S. Patent Nos. 8,764,578, 8,282,505, and U.S. Patent No. 8,066,586.
        2 The Non-Solheim Family includes at least U.S. Patent Nos. 8,790,193, 9,108,088, 9,452,326, 9,561,407, 9,849,351, 9,987,530, 10,092,802, 10,099,091, 10,315,079, 10,398,947, 10,427,011, and 10,583,338.
        3 The arguments of counsel cannot take the place of evidence in the record.  See In re Schulze, 346 F.2d 600, 602 (CCPA 1965).